                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                         SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
      Plaintiff,                                     )
                                                     )
vs.                                                  ) Case No: 1:10CR17 HEA
                                                     )
RAYMOND DICKERSON,                                   )
                                                     )
      Defendant.


                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s letter to the Court, which the

Court has construed as a Motion for Relief Under First Step Act of 2018, Senate

Bill 115-756 [Doc. No. 69]. The Government has filed a Response in Opposition

to the Motion. For the reasons set forth below, the Motion is denied.

                              Facts and Background

      On October 19, 2010 Defendant was sentenced to 180 months imprisonment

pursuant to a guilty plea on charges of being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g).

      Defendant now seeks a reduction of his sentence, apparently under 18

U.S.C. § 3582(c)(1)(A).

                                     Discussion
      Section 603(b) of the First Step Act amended 18 U.S.C. § 3582(c)(1)(A)

with the goal of “increasing the use and transparency of compassionate release.”

Pub. L. No. 115-391, 132 Stat. 5194, at 5239. Federal prisoners may now directly

petition the sentencing court for so-called “compassionate release” in the event that

the BOP has failed to bring a motion for release on the prisoner’s behalf and has

waited more than 30 days to respond to a prisoner appeal of that decision or if the

federal prisoner’s appeal has been denied after “fully exhausting” all

administrative remedies through the BOP. 18 U.S.C. § 3582(c)(1)(A). The statute

now provides that relief is available if the court finds that the requested sentence

reduction is warranted due to “extraordinary and compelling reasons” after the

court considers the factors set forth in 18 U.S.C. § 3553(a) “to the extent that they

are applicable.” 18 U.S.C. 3582(c)(1)(A)(i).

      As the Government has correctly argued, there has been no exhaustion of

Defendant’s administrative rights. The Government has attached the Declaration

of Lynn Fortune, Deputy Case Management Coordinator at the Federal

Correctional Complex in Terre Haute, Indiana, where Defendant is currently

housed. Ms. Fortune advises the Court that she has reviewed the available records,

including the database used to track requests for reduction in sentence. Ms.

Fortune further advises the Court that Defendant has not submitted a request for

reduction in sentence to the Warden at FPC Terre Haute. Defendant, therefore has

                                          2
failed to exhaust his administrative remedies. As such, Defendant has not satisfied

the requirements set forth in Section 603(b). The motion, therefore is premature at

best and must be denied.

                                    Conclusion

      The Court has fully reviewed the file and all its documents filed by the

parties. Based upon the foregoing review and analysis, the motion for relief will

be denied without prejudice to refile in the event Defendant exhausts his

administrative rights.

      Accordingly,

             IT IS HEREBY ORDERED that the Motion For Relief, [Doc. 69], is

denied.

      Dated this 11th day of December, 2019.




                                      ___________________________________
                                         HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE




                                         3
